Citation Nr: 0935165	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  03-14 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to an increased initial rating in excess of 
20 percent for the service-connected post operative residuals 
of radical prostatectomy due to prostate cancer prior to 
April 3, 2007.  

2.  Entitlement to a rating in excess of 60 percent for the 
service-connected post operative residuals of radical 
prostatectomy due to prostate cancer beginning on April 3, 
2007.  




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to 
February 1972.  

These matters come before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the RO that 
granted service connection for post operative residuals of 
prostate cancer associated with herbicide exposure and 
assigned a 20 percent rating, effective on February 1, 2002.  
This rating followed the award of a total temporary rating 
that was effective on May 18, 2001 (the date of the Veteran's 
initial claim).  

In an October 2007 RO rating decision, the RO increased the 
rating for the service-connected post operative residuals of 
prostate cancer to 60 percent.  This was made effective on 
April 3, 2007.  Therefore, the claim for a rating in excess 
of 60 percent for the service-connected disability remains 
active on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

As the Veteran perfected an appeal to the initial rating 
assigned following the grant of service connection, the Board 
has characterized this issue in accordance with the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(appeals from original awards are not to be construed as 
claims for increased ratings), which requires consideration 
of the evidence since the effective date of the grant of 
compensation.  




FINDINGS OF FACT

1.  Prior to April 3, 2007, the service-connected post 
operative residuals of radical prostatectomy due to prostate 
cancer is not shown to have been manifested by either a 
voiding dysfunction requiring the wearing of absorbent 
materials which needed to be changed two to four times a day, 
daytime urinary frequency less than once an hour or waking to 
void at night five or more times, urinary retention requiring 
intermittent or continuous catheterization, or the presence 
of renal dysfunction.  

2.  Beginning on April 3, 2007, the service-connected post 
operative residuals of radical prostatectomy is not shown to 
be manifested by related renal dysfunction or recurrence of 
the prostate cancer.  


CONCLUSIONS OF LAW

1.  Prior to April 3, 2007, the criteria for the assignment 
of an initial rating in excess of 20 percent for the service-
connected post operative residuals of radical prostatectomy 
due to prostate cancer were not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.115a, 4.115b, including Diagnostic 
Codes 7527 and 7528 (2008).  

2.  Beginning on April 3, 2007, the criteria for the 
assignment of a rating in excess of 60 percent for the 
service-connected post operative residuals of radical 
prostatectomy due to prostate cancer, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 4.7, 4.115a, 4.115b, including 
Diagnostic Codes 7527 and 7528 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board begins by noting that as service connection, an 
initial rating, and an effective date have been assigned the 
notice requirements of 38 U.S.C.A. § 5103(a), have been met.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). The 
decision of the Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), spoke only to cases of entitlement to an 
increased rating.  

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The claimant was provided the opportunity to present 
pertinent evidence.  In sum, there is no evidence of any VA 
error in assisting the appellant that reasonably affects the 
fairness of this adjudication.  

The claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim.  The Veteran's 
representative has asserted that an attempt to obtain certain 
VA treatment records from the Coatesville VA Medical Center 
(VAMC) is in order.  See August 2009 Informal Hearing 
Presentation.  To this, she cites an attempt made by the RO 
in September 2005.  At this time the RO sought to obtain such 
records dated from May 2001 through December 2003.  

After this, treatment records were obtained dated in December 
2003 and August 2004.  Neither pertained to the disorder 
presently before the Board for appellate consideration.  
There is also no suggestion that any VA record which have not 
been associated with the claims file would include findings 
supportive of the Veteran's instant claim.  Hence, the case 
is ready for adjudication.


Factual Basis

A March 2001 VA Agent Orange examination report shows a 
history of prostate cancer diagnosed in October 2000.  The 
Veteran, having served in Vietnam, is presumed to have been 
exposed to Agent Orange.  

In July 2001 the Veteran underwent a private surgical 
procedure for treatment of prostate cancer.  A bilateral 
pelvic lymph node dissection and radical retropubic 
prostatectomy procedure was accomplished.

The report of a VA genitourinary examination conducted in 
October 2001 shows that the Veteran reported daytime 
urination every three hours and every three to four hours 
during the night.  He denied having dysuria and hesitancy.  
He did complain of leakage at night for which he wore a pad.  
He did not have urinary tract infections.  Carcinoma of the 
prostate, status post radical prostatectomy with no evidence 
of metastasis.  

A December 2001 private medical record notes that the Veteran 
experienced no urinary leakage during the day and only rare 
leakage at night.  He denied wearing pads.  

The August 2004 VA genitourinary examination shows that the 
Veteran reported no urinary hesitancy.  He added that his 
stream was fine, that he had no dysuria, and that he had 
nocturia two times per night.  

While he reported leakage several times a day, the Veteran 
denied using pads or absorbent materials.  He also denied 
with any recurrent urinary tract infections.  The diagnoses 
included that of status post radical prostatectomy related to 
carcinoma of the prostate, no evidence of metastatic disease, 
and minimal urinary leakage.  

The VA examination report dated on April 3, 2007 shows that 
the Veteran was not experiencing any recurrence of his 
prostate cancer.  He did not complain of weakness, reported 
his appetite was good, and had had no weight gain or loss.  

The Veteran added that he passed urine every two hours during 
the day and every two hours during the night.  He reported 
having no hesitancy and good stream.  No dysuria was 
mentioned.  

The Veteran's major complaint was urine incontinency.  He 
complained of continuous nighttime leakage since his July 
2001 surgery, noting that he used two pads at night.  He did 
not wear Depends and wore three pads during the day.  He 
denied recurrent urinary tract infection.  Both blood and 
urine testing was accomplished.  The examiner reported that 
no evidence of renal dysfunction was present.  The diagnoses 
included those of status post prostatectomy for prostate 
cancer and urinary incontinence secondary to surgery for 
prostate cancer.  

The Veteran informed VA in January 2008 that he had no other 
information or evidence to submit in support of his claim.  


Laws and Regulations

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities (Rating Schedule), which 
allows for ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for the rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Throughout the appeal, the service-connected prostate cancer 
post operative residuals have been rated under Diagnostic 
Code 7528.  

Malignant neoplasms of the genitourinary system are rated 
under Diagnostic Code 7528.  Pursuant to these provisions, a 
100 percent evaluation is warranted when the evidence 
indicates malignant neoplasms of the genitourinary system.  A 
"Note" to this code section states that the rating of 100 
percent will continue for six months following cessation of 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure, and if there has been no local 
reoccurrence or metastasis following the cessation of the 
therapy, then the disability is to be rated as voiding 
dysfunction or renal dysfunction, whichever is predominant.  
Id.

Additionally, postoperative residual disability of the 
prostate gland is rated as either a urinary tract infection 
or as voiding dysfunction whichever is greater.  38 C.F.R. 
§ 4.115(b), Diagnostic Code 7527 (2008).

The Veteran has not undergone additional surgery or therapy 
for prostate cancer since 2001.  Hence, the Veteran's 
condition should be rated pursuant to the Note to Diagnostic 
Code 7528 and Diagnostic Code 7527.  Id.

The Veteran's prostate cancer residuals are most 
appropriately evaluated in terms of voiding dysfunction, as 
there is no medical evidence of record indicative of renal 
dysfunction.  Voiding dysfunction is rated under the three 
subcategories of urine leakage, urinary frequency, and 
obstructed voiding.  See 38 C.F.R. § 4.115a (2008).  

In pertinent part, the Veteran has been assigned a 20 percent 
rating prior to April 3, 2007, and a 60 percent rating 
thereafter based upon urinary frequency.  

A 60 percent rating is assigned for disability requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than four times per day.  

A 40 percent rating is assigned for disability requiring the 
wearing of absorbent materials which must be changed two to 
four times per day.  A 20 percent rating is assigned for 
disability requiring the wearing of absorbent materials which 
must be changed less than two times per day.  

According to the criteria for urinary frequency listed in 38 
C.F.R. § 4.115a, a maximum 40 percent rating is assigned for 
disability resulting in a daytime voiding interval of less 
than one hour or awakening to void five or more times per 
night.  

A 20 percent rating is assigned for disability resulting in 
daytime voiding interval between one and two hours or 
awakening to void three to four times per night.  

As noted, the criteria for renal dysfunction pursuant to 38 
C.F.R. § 4.115a are inapplicable, as there is no medical 
evidence that the Veteran's status post prostate cancer 
surgery residuals have produced renal dysfunction.  See April 
2007 VA examination.  The medical evidence is negative for 
complaints or findings of urinary retention requiring 
intermittent or continuous catheterization.  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  When a question arises as to which of 
two ratings under a particular Code applies, the higher 
evaluation is assigned if the disability picture more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7.  

Here, the Veteran appealed from the initial 20 percent rating 
assigned for his service-connected prostate cancer surgery 
residuals.  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  


Analysis

In October 2001 the Veteran reported that he voided every 
three hours during the day and awakened every three to four 
hours at night.  He added he wore pads, but denied urinary 
tract infection.  

In December 2001, the Veteran denied having daytime leakage 
and confirmed only rare leakage at night.  At this time, he 
denied the use of pads.  Also, in the course of his August 
2004 VA examination the Veteran complained of leakage several 
times a day, but denied the use of pads and absorbent 
materials.  

Thus, the criteria for a 40 percent rating based on a daytime 
voiding interval less than every hour or awakening to void 
five or more times a night were not met.  He was also not 
shown to require the wearing of absorbent materials which had 
to be changed two to four times a day.  

In short, an initial rating higher than 20 percent prior to 
April 3, 2007, is not warranted in this case based on either 
urinary frequency or voiding dysfunction.  

In the course of the April 3, 2007 VA examination, the 
Veteran reported passing urine every two hours during the day 
and every two hours during the night.  He also complained of 
continuous nighttime leakage since his July 2001 surgery, 
noting that he used two pads at night.  

While he did not wear Depends, he did have to use three pads 
during the day.  He denied having recurrent urinary tract 
infection.  No evidence of renal dysfunction was present.  
These report findings comport with the 60 percent evaluation 
assigned for voiding dysfunction.  There is no showing for a 
higher rating based on overall renal dysfunction or 
recurrence of the prostate cancer.  

The Board has considered other potentially applicable codes, 
to include evaluations based upon obstructed voiding and 
urinary tract infections.  Both before and after April 3, 
2007, the Veteran has denied obstruction of urinary flow, and 
there is no history of catheterization.  

The Veteran also does not have a history of recurrent urinary 
tract infections.  As such, increased compensation based upon 
these potentially applicable diagnostic codes is not 
warranted.  

The Board is mindful that the Veteran's representative noted 
in August 2009 that the Veteran was last examined in April 
2007.  She noted that it was "possible" that the service-
connected disability might worsened since that time.  This 
contention is not supported by the evidence; the Veteran has 
not claimed such worsening, and, as previously noted, 
informed VA in January 2008 that he had no further evidence 
to submit in support of his claim.  

The Board finds that the preponderance of the evidence is 
against an initial evaluation greater than 20 percent prior 
to April 3, 2007, and greater than 60 percent thereafter, for 
the service-connected post-operative residuals of prostate 
cancer.  As the preponderance of the evidence is against this 
claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
Accordingly, the appeal concerning this claim is denied.  

The Board also observes that under Thun v. Peake, 22 Vet. 
App. 111 (2008), there is a three-step inquiry for 
determining whether a veteran is entitled to an 
extraschedular rating.  

First, the Board must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  

Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  

Third, if the Rating Schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.  

In this case, there is no evidence of an exceptional or 
unusual clinical presentation in the record.  There are not 
related period of hospitalization.  While employment has 
clearly been made more difficult by the Veteran's disorder, 
this alone does not present an exceptional or unusual 
disability picture for rating the actual voiding dysfunction.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired).  

For these reasons, the Board finds that referral of the 
Veteran's prostate cancer surgery residuals for 
extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  


ORDER

An increased initial rating in excess of 20 percent for the 
service-connected post operative residuals of radical 
prostatectomy due to prostate cancer prior to April 3, 2007 
is denied.  

An increased rating in excess of 60 percent for the service-
connected post operative residuals of radical prostatectomy 
due to prostate cancer beginning on April 3, 2007 is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


